Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “subjecting the first coating film of the external preparation for skin to heat treatment carried out in an environment shielded from UV rays; and measuring a protective effect against a UV ray of the first coating film of the external preparation for skin subjected to the heat treatment” along with all other limitations of the claim. 
As to claim 18, the prior arts alone or in combination fail to disclose the claimed limitations such as, “forming a second coating film of the external preparation for skin on a second region of the base body on which the first coating film is not formed at almost the same time as the forming (1); (2A) keeping the second coating film at ordinary temperature for a time period identical to a time period during which the subjecting (2) is performed; and (3A) measuring a UV protective effect of the second coating film at almost the same time as the measuring” along with all other limitations of the claim. 



 

Claims 3 and 5-17 are allowable due to their dependencies. 
The closest references, DEGUCHI et al. (JP 5184031 B2) and ZHAO (CN 102179011 B)  alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886